DETAILED ACTION
This office action is in response to the application filed on 12/02/2019.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2918/116558 filed on 11/21/2018 which claimed priority of a foreign application 201810145672.X filed on 02/12/2018.

Information Disclosure Statement
The information disclosure statements filed 12/09/2019 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on Feb. 12, 2019 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “jumping to the step 1.2)” in paragraph [0064].  
Fig.2, last step – “Jumping to the step 2)” is not clear to point to which previous steps in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-20 are objected to because of a plurality of informalities in the claims. Applicants are suggested to check all informality issues. Appropriate correction is required. For example.
Claim 1:
“the steps” in line 2, should be read as – 

Claim 2:
“the system call”  in line 5 is read as – a 
“the sole channel” in  line 6 is read as – a 

Claim 3:
“the system call”  in line 5 is read as – a 
“the sole channel” in  line 6 is read as – a 
“the kernel object kind” in line18 is read as – objects 

Claim 7:
“a container mirror image’ in lines 12-13 is read as – a 

Claim 8:
“the” should be inserted  before word “Dockerfile” in line 4 to refer back to “a dockerfile…” as recited in lines 9-10 of parent claim 1.

Claim 9:
“the target host” in line 8 is read as – a 

Claim 11:
“the target host” in line 7 is read as – a 

Claim 12:
“the target host” in line 7 is read as – a 

Claim 13:
“the target host” in line 7 is read as – a 

Claim 14:
“the target host” in line 7 is read as – a 

Claim 15:
“the target host” in line 7 is read as – a 

Claim 16:
“the target host” in line 7 is read as – a 

Claim 17:
“the target host” in line 7 is read as – a 

Claims 2-20:
Dependent clams are also objected as the same reason as addressed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: 
Claim 1 recites the limitation "the running process" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner treats the phrase “in the running process” as – during running the target application --.

Claim 2:
Claim 2 recites the limitation “the outside” in line 6. There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner treats “the outside” as – other channels – based on recited sole channel.

Claim 3:
Claim 3 recites the limitation “the outside” in line 7. There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner treats “the outside” as – other channels – based on recited sole channel.
Claim 3 also recites “a target application itself” in line 15. It is not clear the term “a target application itself” refers to a new target application, or “the target application” in line 14. For the purpose of compact prosecution, Examiner reads “a target application itself” as – the target application itself --.

Claims 2-20:
Dependent claims 2-20 are also rejected for the same reason as addressed above.

Claim 9: 
Claim 9 recites the limitation "the container mirror image" in line 10.  It is not clear “the container mirror image” refers to “a container mirror image” in lines  7-8, or “the container mirror” in lines 4-5. For the purpose of compact prosecution, Examiner treats the phrase “the container mirror image” as – the generated container mirror image on the target host --.

Claim 11: 
Claim 11 recites the limitation "the container mirror image" in line 9.  It is not clear “the container mirror image” refers to “a container mirror image” in lines  6-7, or “the container mirror” in lines 4-5. For the purpose of compact prosecution, Examiner treats the phrase “the container mirror image” as – the generated container mirror image on the target host --.

Claim 12: 
Claim 12 recites the limitation "the container mirror image" in line 9.  It is not clear “the container mirror image” refers to “a container mirror image” in lines  6-7, or “the container mirror” in lines 4-5. For the purpose of compact prosecution, Examiner treats the phrase “the container mirror image” as – the generated container mirror image on the target host --.

Claim 13: 
Claim 13 recites the limitation "the container mirror image" in line 9.  It is not clear “the container mirror image” refers to “a container mirror image” in lines  6-7, or “the container mirror” in lines 4-5. For the purpose of compact prosecution, Examiner treats the phrase “the container mirror image” as – the generated container mirror image on the target host --.

Claim 14: 
Claim 14 recites the limitation "the container mirror image" in line 9.  It is not clear “the container mirror image” refers to “a container mirror image” in lines  6-7, or “the container mirror” in lines 4-5. For the purpose of compact prosecution, Examiner treats the phrase “the container mirror image” as – the generated container mirror image on the target host --.

Claim 15: 
Claim 15 recites the limitation "the container mirror image" in line 9.  It is not clear “the container mirror image” refers to “a container mirror image” in lines 6-7, or “the container mirror” in lines 4-5. For the purpose of compact prosecution, Examiner treats the phrase “the container mirror image” as – the generated container mirror image on the target host --.

Claim 16: 
Claim 16 recites the limitation "the container mirror image" in line 9.  It is not clear “the container mirror image” refers to “a container mirror image” in lines  6-7, or “the container mirror” in lines 4-5. For the purpose of compact prosecution, Examiner treats the phrase “the container mirror image” as – the generated container mirror image on the target host --.

Claim 17: 
Claim 17 recites the limitation "the container mirror image" in line 9.  It is not clear “the container mirror image” refers to “a container mirror image” in lines  6-7, or “the container mirror” in lines 4-5. For the purpose of compact prosecution, Examiner treats the phrase “the container mirror image” as – the generated container mirror image on the target host --.

Claims 10, and 18-20:
Claims 10, and 18-20 recite a “container mirror image quick generation system, comprising a computer system” in lines 1-2 of the claims respectively. However, applicant’s specification does not disclose any computer hardware components/element of the claimed computer system that permit the claimed method/steps to be executed, and performed. Therefore, it is not clear to Examiner how the claimed system without any hardware structure that is able to implement and realize the claims functions/steps in the parent method claims 1-4. For the purpose of compact prosecution, Examiner treats the computer system as computer software/code for programming/implementing the claimed methods.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellexus (Ellexus, “Breeze Dockerfile Generator User Manual, 2.12.0” cited from IDS filed on 12/02/2019) in view of Chawda (Chawda et al., US10,572,294B1).
With respect to claims 1 and 10, Ellexus discloses:
A container Dockerfile quick generation method, comprising the steps of: 
1) for a to-be-packaged target application, running the target application (i.e., “myapp” – see p.3, section “3 Generating a Dockerfile” – “To ‘dockerize” an application called ‘myapp’ in ~/myapplicaiton…”) and performing tracking execution on the target application, and recording [operation system] dependencies of the target application in the running process (see p.4, lines 1-3, “The breeze-docker-gen.sh script first checks…and then runs your application, recording all the files it uses” – Ellexus “all the files it uses” – application dependencies);  
2) organizing and constructing a file list required for packaging the target application to a container mirror image according to the [operation system] dependencies (i.e., p.4, lines 2-10, “…recording all the files it uses. It then generates a Dockerfile…Breeze Dockerfile Generator checks each file that your application uses. If the file is provided by a package installed on your system, it adds a command to install that same package within the Docker image. If the file is within the directory tree containing your application, it adds a command to copy…”); 
3) according to the file list required for packaging the target application to the container mirror image, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image (i.e., p.4, lines  2-15, “It then generates a Dockerfile in the current directory…Once you have resolved any issues with the Dockerfile, it can be used to build an image which includes all the files needed by your application”).  
Ellexus discloses recording all dependencies of the target application (i.e., “recording all the files it uses”/”all the files needed by your application” – see p.4, lines 2-14), but does not explicitly disclose including operation system dependencies.
However, Chawda discloses performing tracking and recording operation system dependencies (i.e., dependency of running application and VM (virtual machine - operating system) – see Fig.5) of the target application in the running process (i.e., Fig.5, steps 504-510, “Running the application instance in an intermediate virtual machine…”, “Determining at least one dependency of the application instance…while the application instance executes on the intermediate VM”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chawda’s operating system dependencies into Ellexus to generate  the file list and Dockerfile for building/packaging the target application to the container mirror image. One would have been motivated to do so to “use containers, which allow an application to execute largely independent of, and isolated from the underlying operating system of a host machine in the virtualized environment” as suggested by Chawda (i.e., col.2, lines 24-33, “use containers, which allow an application to execute largely independent of, and isolated from the underlying operating system of a host machine in the virtualized environment. To containerize an application, the application’s footprint…used by the application need to be identified”).
 
With respect to claims 2, and 18, Chawda discloses: 
wherein the step 1) of running the target application and performing tracking execution on the target application specifically refers to isolating the target application in an independent operation system process space for running (i.e., “Intermediate VM 108B”, See Fig.2 and col.2, lines 24-33, “use containers, which allow an application to execute largely independent of, and isolated from the underlying operating system of a host machine in the virtualized environment. To containerize an application, the application’s footprint…used by the application need to be identified”);  the system call (i.e., “system calls” – see Fig.2, item 202) in this independent operation system process space is the sole channel for the target application to exchange without the outside, and all system calls of the target application are monitored (see Fig.2, item 110A – “App”, item 202 – “system calls”, item 108B -“Intermediate VM” – system calls and application using sole channel to exchange information with VM via system calls). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine Ellexus and Chawda. One would have been motivated to do so to “use containers, which allow an application to execute largely independent of, and isolated from the underlying operating system of a host machine in the virtualized environment” as suggested by Chawda (i.e., col.2, lines 24-33, “use containers, which allow an application to execute largely independent of, and isolated from the underlying operating system of a host machine in the virtualized environment. To containerize an application, the application’s footprint…used by the application need to be identified”).
 
With respect to claim 11,  Ellexus discloses:
A container mirror image quick generation method, comprising the following implementation steps: 
S1) for the target application, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image by using the container Dockerfile quick generation method as recited in claim 2 (i.e., p.4, section “Building a Docker Image);  
Ellexus does not explicitly discloses based on an existing basic constrainer mirror image to package the target application to the container mirror image.
However, Chawda discloses:
S2) based on the existing basic container mirror image (i.e., Fig.3, item 301 – “Container Images”, item 303 – “Based Container”, item 305 – “Custom Container”), generating a container mirror image on the target host from Dockerfile and container mirror image file creation directory through docker build command, consequently to package the target application to the container mirror image (i.e., Fig.3, item 316 – “Container Generator”, item 104D – Host,  and col.8, lines 36-64, “base template”, “custom template”, “based container” and “custom container”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Chawda into Ellexus to generate/package container image based on the existing basic container mirror image. One would have been motivated to do so to save time as suggested by Chawda (i.e., col.8 lines 47-49, “This enables the custom template to be generated in less time…”).

With respect to claims 3, and 19, Chawda discloses:
wherein the step 1) comprises the following detailed steps: 
1.1) for a to-be-packaged target application, isolating the target application in an independent operation system process space (i.e., Fig.5, steps 504-510, “Running the application instance in an intermediate virtual machine…”);  the system call in this independent operation system process space is the sole channel for the target application to exchange without the outside, and all system calls of the target application are monitored (see Fig.2, item 110A – “App”, item 202 – “system calls”, item 108B -“Intermediate VM” – system calls and application using sole channel to exchange information with VM via system calls);  initializing running parameters for generating the target application, running the target application based on running parameters and performing a round of iterative tracking execution on the target application (i.e., Fig.5, steps 504-510, “Running the application instance in an intermediate virtual machine…”, “Determining at least one dependency of the application instance…while the application instance executes on the intermediate VM”);  
1.2) collecting environment variables and environment variable values required for running the target application, and adding environment variable dependencies of the target application to the operation system dependencies in the running process (i.e. “Config Interceptor” – see Fig.3 item 208 and col.6, lines 55-58, “attempts to access operating system specific configuration data in a Windows’s environment or configuration file data in a Unix or Linux environment);  
1.3) monitoring the system call in the running process of the target application;  the executive body of the system call includes a target application itself, [a process created by the target application through process-created system call, a system call of the target application for local inter-process communication and a process of restarting after sharing system calls of the kernel object kind;  the system call type includes a file involved system call, a process-created system call, a local inter-process communication system call, a system call for sharing kernel objects;  when the target application performs the local inter-process communication system call and the system call for sharing kernel objects, it first acquires the starting parameters of the called process, kills called process and restarts the called process based on the acquired starting parameters in a program tracking mode;  it finally records the file dependencies of the file corresponding to system call of the file added to the operation system dependencies, process dependencies of the process created by the process-created system call added to the operation system dependencies, and communication process dependencies of the process involving local inter-process communication system call and system call sharing kernel objects added to the operation system dependencies] (i.e., “File System interceptor” -see Fig.2 item 206  for system calls related files; “Config Interceptor” – see Fig.3 item 208 and col.6, lines 55-58, “attempts to access operating system specific configuration data in a Windows’s environment or configuration file data in a Unix or Linux environment; “network interceptor” – see Fig.2:210 for system call in communication; “window file and registry filter driver” – see col.5, lines 9-12; Also see Fig.2, Intermediate VM 108B – “Kernel Mode” and “user mode” and “System Calls” -202); 
 1.4) judging whether the target application ends operation or the operation time exceeds the preset time threshold, if the target application ends operation or the operation time exceeds the preset time threshold, jumping to the next step (i.e.,col.7, lines 38-45, “In some embodiments, the intermediate VM can be run for a given amount of time without the application installed. This allows any dependencies of the VM that may be missing to be identified”);  
1.5) judging whether the operation system dependencies obtained by this round of tracking execution are added with new items, if yes, changing running parameters of the target application, running the target application based on the running parameters and performing the next round of iterative tracking execution for the target application, jumping to the step 1.2); [otherwise, jumping to the step 2)] (i.e., Fig.5, step 510  and col.11 lines 9-14, “At block 510, the operations include generating an application environment using the template…the application environment may include a container, virtual machine, device, or the environment capable of executing the application”). 
Chawda discloses using interceptor to identifying all system calls (202) in the intermediate VM (108B)/guest OS as addressed above. It is well-known in the art  that VM and/or guest OS includes all different type system calls. Ellexus also discloses detecting and recording run-time dependencies (see p.3, line 3-4, “It does this by detecting run-time dependencies (all the files and programs used by your application as it runs)”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chawda’s operating system dependencies including all types of system calls in the VM/guest OS into Ellexus to generate  the file list and Dockerfile for building/packaging the target application to the container mirror image. One would have been motivated to do so to “use containers, which allow an application to execute largely independent of, and isolated from the underlying operating system of a host machine in the virtualized environment” as suggested by Chawda (i.e., col.2, lines 24-33, “use containers, which allow an application to execute largely independent of, and isolated from the underlying operating system of a host machine in the virtualized environment. To containerize an application, the application’s footprint…used by the application need to be identified”).
 
With respect to claims 4, and 20, Ellexus discloses:
The container Dockerfile quick generation method as recited in claim 3, wherein the step 1.2) of collecting environment variables and environment variable values required for running the target application specially refers to at least one of method (1) and method (2): method (1), recording current visible environment variables and environment variable values before execution of the target application, as environment variable dependencies in operation system dependencies (i.e., p.5, lines 31-40, “The Dockerfile will include one line starting with ENV. This will replicate you environment variables in the container…ENV TERM=xterm…”);  [method (2), during execution of the target application, calling the function of monitoring getenv standard library functions, recording environment variables and environment variable values obtained from calling the function of monitoring getenv standard library functions by the target application, as the environment variable dependencies in operation system dependencies]. 
 
With respect to claim 13, Ellexus discloses:
A container mirror image quick generation method, comprising the following implementation steps: 
S1) for the target application, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image by using the container Dockerfile quick generation method as recited in claim 4 (i.e., p.4, section “Building a Docker Image);  
Ellexus does not explicitly discloses based on an existing basic constrainer mirror image to package the target application to the container mirror image.
However, Chawda discloses:
S2) based on the existing basic container mirror image (i.e., Fig.3, item 301 – “Container Images”, item 303 – “Based Container”, item 305 – “Custom Container”), generating a container mirror image on the target host from Dockerfile and container mirror image file creation directory through docker build command, consequently to package the target application to the container mirror image (i.e., Fig.3, item 316 – “Container Generator”, item 104D – Host,  and col.8, lines 36-64, “base template”, “custom template”, “based container” and “custom container”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Chawda into Ellexus to generate/package container image based on the existing basic container mirror image. One would have been motivated to do so to save time as suggested by Chawda (i.e., col.8 lines 47-49, “This enables the custom template to be generated in less time…”).

With respect to claim 5, Chawda discloses:
 The container Dockerfile quick generation method as recited in claim 3, wherein the file-involved system call in step 1.3) comprises: No. 2 sys_open function call, No. 4 sys_stat function call, No. 6 sys_lstat function call, No. 21 sys_access function call, No. 59 sys_execve function call, No. 127 sys_statfs function call, No. 188 sys_setxattr function call, No. 189 sys_lsetxattr function call, No. 191 sys_getxattr function call, No. 192 sys_lgetxattr function call, No. 195 sys_listxattr function call, No. 196 sys_llistxattr function call (i.e., “File System interceptor” -see Fig.2 item 206  for system calls related files) and ;  
the process-created system call in step 1.3) includes: No. 56 sys_clone function call, No. 57 sys_fork function call, No. 58 sys_vfork function call; (i.e. “Config Interceptor” – see Fig.3 item 208 and col.6, lines 55-58, “attempts to access operating system specific configuration data in a Windows’s environment or configuration file data in a Unix or Linux environment)  
the local inter-process communication system call in step 1.3) includes: No. 22 sys_pipe function call, No. 293 sys_pipe2 function call, No. 62 sys_kill function call, No. 42 sys_connect function call, No. 43 sys_accept function call, No. 299 sys_recvmmsg function call, No. 307 sys_sendmmsg function call; (i.e., “network interceptor” – see Fig.2:210 for system call in communication);
the system call for sharing kernel objects in step 1.3) includes: No. 30 sys_shmat function call, No. 31 sys_shmctl function call, No. 9 sys_mmap function call (i.e., “window file and registry filter driver” – see col.5, lines 9-12). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chawda’s system calls monitoring/intercepting feature to determine the dependencies for the application for all the system calls as suggested by Chawda (i.e., col.2, lines45 -52, “Once the application’s dependencies have been identified, they ay be used to generate a container for the application. Interceptors can be used to monitor various system calls such as I/O calls, network calls, operating system-specific configuration data calls…”).
 
With respect to claim 14, Ellexus discloses:
A container mirror image quick generation method, comprising the following implementation steps: 
S1) for the target application, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image by using the container Dockerfile quick generation method as recited in claim 5 (i.e., p.4, section “Building a Docker Image);  
Ellexus does not explicitly discloses based on an existing basic constrainer mirror image to package the target application to the container mirror image.
However, Chawda discloses:
S2) based on the existing basic container mirror image (i.e., Fig.3, item 301 – “Container Images”, item 303 – “Based Container”, item 305 – “Custom Container”), generating a container mirror image on the target host from Dockerfile and container mirror image file creation directory through docker build command, consequently to package the target application to the container mirror image (i.e., Fig.3, item 316 – “Container Generator”, item 104D – Host,  and col.8, lines 36-64, “base template”, “custom template”, “based container” and “custom container”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Chawda into Ellexus to generate/package container image based on the existing basic container mirror image. One would have been motivated to do so to save time as suggested by Chawda (i.e., col.8 lines 47-49, “This enables the custom template to be generated in less time…”).

With respect to claim 12, Ellexus discloses:
A container mirror image quick generation method, comprising the following implementation steps: 
S1) for the target application, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image by using the container Dockerfile quick generation method as recited in claim 3 (i.e., p.4, section “Building a Docker Image);  
Ellexus does not explicitly discloses based on an existing basic constrainer mirror image to package the target application to the container mirror image.
However, Chawda discloses:
S2) based on the existing basic container mirror image (i.e., Fig.3, item 301 – “Container Images”, item 303 – “Based Container”, item 305 – “Custom Container”), generating a container mirror image on the target host from Dockerfile and container mirror image file creation directory through docker build command, consequently to package the target application to the container mirror image (i.e., Fig.3, item 316 – “Container Generator”, item 104D – Host,  and col.8, lines 36-64, “base template”, “custom template”, “based container” and “custom container”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Chawda into Ellexus to generate/package container image based on the existing basic container mirror image. One would have been motivated to do so to save time as suggested by Chawda (i.e., col.8 lines 47-49, “This enables the custom template to be generated in less time…”).


With respect to claim 6, Chawda discloses:
The container Dockerfile quick generation method as recited in claim 1, wherein when running the target application and performing tracking (i.e., system calls interceptors – see Fig.2, items 202 -210) execution on the target application in step 1), the method for performing tracking execution on the target application is one of three methods: [dynamic binary translation,] process debugging (i.e., col.2, lines 32-35 , “the dependencies of an application can be identified using one or more interceptor… Interceptors can be used to monitor various system calls such as I/O calls, network calls, operating system-specific configuration data calls…) [and dynamic link library hijack]. 
One would have been motivated to do so for the purpose as addressed above in claim 1.
 
With respect to claim 15, Ellexus discloses:
S1) for the target application, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image by using the container Dockerfile quick generation method as recited in claim 6 (i.e., p.4, section “Building a Docker Image);  
Ellexus does not explicitly discloses based on an existing basic constrainer mirror image to package the target application to the container mirror image.
However, Chawda discloses:
S2) based on the existing basic container mirror image (i.e., Fig.3, item 301 – “Container Images”, item 303 – “Based Container”, item 305 – “Custom Container”), generating a container mirror image on the target host from Dockerfile and container mirror image file creation directory through docker build command, consequently to package the target application to the container mirror image (i.e., Fig.3, item 316 – “Container Generator”, item 104D – Host,  and col.8, lines 36-64, “base template”, “custom template”, “based container” and “custom container”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Chawda into Ellexus to generate/package container image based on the existing basic container mirror image. One would have been motivated to do so to save time as suggested by Chawda (i.e., col.8 lines 47-49, “This enables the custom template to be generated in less time…”).

With respect to claim 7,  Ellexus discloses:
 The container Dockerfile quick generation method as recited in claim 1, wherein the step 2) comprises the following detailed steps: 
2.1) combining all operation system dependencies into one file (i.e., generating one dockerfile – see p.3 lines 2-3, “Breeze Dockerfile Generator…automatically generates the Dokerfile for your application. It does this by detecting run-time dependencies…then generating a Dockerfile from this list”); 
2.2) deleting duplicate items from the combined file (i.e., deleting – adding comments to exclusive. See, p.4 lines  9-10, “otherwise it adds a comment to the Dockerfile…” and p.4, section “4 Build a Docker Image”, - You can uncomment the COPY command if you want to include such files in your docker image. Notes: it indicates that comment will exclude the file);  
Ellexus does not explicitly disclose following, however, Chawda discloses:
2.3) deleting non-dependencies from the combined file; the non-dependencies include new file items to be created in file dependencies of operation system dependencies when the target application is executed in a new container mirror image environment (i.e., Chawda discloses fileting the independent – non-dependencies. See col.7, lines 42-44, “These dependencies can be filtered out from the dependencies identified for the application, as these dependencies exist independently of the application and do not need to be included in the application’s container”);  
2.4) deleting items unnecessarily to be reconstructed in the target container mirror image for file dependencies in operation system dependencies of the combined file, and finally obtaining a file list required for packaging the target application to a container mirror image (i.e., Fig.3, item 308 – “Custom Templates”, item 310 – “Containerizer service”, item 314 – “Template Customizer”,  and item 316 – “Container Generator” and See col.8, lines 62-64, “container generator 316 can add any dependencies specified in the template that are missing from a container image, or remove any dependencies from the container image that are not included in the template”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Chawda into Ellexus to generate/package container image based on the existing basic container mirror image. One would have been motivated to do so to save time as suggested by Chawda (i.e., col.8 lines 47-49, “This enables the custom template to be generated in less time…”).
 
With respect to claim 16, Ellexus discloses:
A container mirror image quick generation method, comprising the following implementation steps: 
S1) for the target application, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image by using the container Dockerfile quick generation method as recited in claim 7 (i.e., p.4, section “Building a Docker Image);  
Ellexus does not explicitly discloses based on an existing basic constrainer mirror image to package the target application to the container mirror image.
However, Chawda discloses:
S2) based on the existing basic container mirror image (i.e., Fig.3, item 301 – “Container Images”, item 303 – “Based Container”, item 305 – “Custom Container”), generating a container mirror image on the target host from Dockerfile and container mirror image file creation directory through docker build command, consequently to package the target application to the container mirror image (i.e., Fig.3, item 316 – “Container Generator”, item 104D – Host,  and col.8, lines 36-64, “base template”, “custom template”, “based container” and “custom container”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Chawda into Ellexus to generate/package container image based on the existing basic container mirror image. One would have been motivated to do so to save time as suggested by Chawda (i.e., col.8 lines 47-49, “This enables the custom template to be generated in less time…”).


With respect to claim 8, Ellexus discloses:
The container Dockerfile quick generation method as recited in claim 1, wherein the step 3) comprises the following detailed steps: 
3.1) initializing and creating Dockerfile and container mirror image file creation directory (see p.3, section “3 Generating a Dockerfile” – “To ‘dockerize” an application called ‘myapp’ in ~/myapplicaiton you would cd to the top level directory of your application and run breeze-docker-gen.sh… the -f command line option specifies a directory where breeze-cocker-gen will store the temporary files”);  
3.2) traversing and selecting one of dependencies as the current dependency for the file list required for packaging the target application to a container mirror image (see p.4, lines 1-3, “The breeze-docker-gen.sh script …recording all the files it uses. It then generates a Dockerfile in the current directory”);  
3.3) judging the type of the current dependency: [if the type of the current dependency is an environment variable, adding one statement of setting the environment variable of the current dependency in Dockerfile;]  if the type of the current dependency is a file, creating a same directory structure as the original directory structure of the file of the current dependency under the container mirror image file creation directory, and copying the file of the current dependency to the same directory structure under the container mirror image file creation directory (See p.4, lines 4-11, “Breeze Dockerfile Generator checks each file that your application uses. If the file is provided by a package installed on your system, it adds a command to install that same package within he Docker image. If the file is within the directory tree containing your application, it adds a command to COPY the file to the image” and also see p.5, lines 8-11, “If your application reads a directory then you’ll see a comment of the following form. You can uncomment the COPY command to copy the whole directory into the container”) ; [ if the type of the current dependency is a symbolic link, recursively traverse the file pointed by the symbolic link until the file pointed finally by the link is a conventional file, reconstructing a completely same symbolic link structure in Dockerfile according to the pointing relations between symbolic links, and creating a same directory structure as the original directory structure of the file pointed finally by the symbolic link under the container mirror image file creation directory, then copying the file pointed finally by the symbolic link to the same directory structure under the container mirror image file creation directory];  
3.4) judging whether the file list required for packaging the target application to a container mirror image is traversed, if not, traversing and selecting the next item as the current item, and jumping to step 3.3); [otherwise ending and exiting ](i.e., p.4, section “4 Build a Docker Image”, “Read through the Dockerfile and check that it makes sense. The dockerfile contains COPY commands for any files within your application’s directory tree that were accessed by your application”). 
 
With respect to claim 17, Ellexus discloses:
A container mirror image quick generation method, comprising the following implementation steps: 
S1) for the target application, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image by using the container Dockerfile quick generation method as recited in claim 8 (i.e., p.4, section “Building a Docker Image);  
Ellexus does not explicitly discloses based on an existing basic constrainer mirror image to package the target application to the container mirror image.
However, Chawda discloses:
S2) based on the existing basic container mirror image (i.e., Fig.3, item 301 – “Container Images”, item 303 – “Based Container”, item 305 – “Custom Container”), generating a container mirror image on the target host from Dockerfile and container mirror image file creation directory through docker build command, consequently to package the target application to the container mirror image (i.e., Fig.3, item 316 – “Container Generator”, item 104D – Host,  and col.8, lines 36-64, “base template”, “custom template”, “based container” and “custom container”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Chawda into Ellexus to generate/package container image based on the existing basic container mirror image. One would have been motivated to do so to save time as suggested by Chawda (i.e., col.8 lines 47-49, “This enables the custom template to be generated in less time…”).


With respect to claim 9, Ellexus discloses:
A container mirror image quick generation method, comprising the following implementation steps: 
S1) for the target application, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image by using the container Dockerfile quick generation method as recited in claim 2 (i.e., p.4, section “Building a Docker Image);  
Ellexus does not explicitly discloses based on an existing basic constrainer mirror image to package the target application to the container mirror image.
However, Chawda discloses:
S2) based on the existing basic container mirror image (i.e., Fig.3, item 301 – “Container Images”, item 303 – “Based Container”, item 305 – “Custom Container”), generating a container mirror image on the target host from Dockerfile and container mirror image file creation directory through docker build command, consequently to package the target application to the container mirror image (i.e., Fig.3, item 316 – “Container Generator”, item 104D – Host,  and col.8, lines 36-64, “base template”, “custom template”, “based container” and “custom container”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Chawda into Ellexus to generate/package container image based on the existing basic container mirror image. One would have been motivated to do so to save time as suggested by Chawda (i.e., col.8 lines 47-49, “This enables the custom template to be generated in less time…”).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michael Rohan (US2016/0019056A1) discloses a method for tracing dependent files required for running application including system calls.
Dinesh Bhraveti (US2018/0088973A1) discloses a method for generating separate container image for each application in the virtual machine.
Benjamin P. Alton (US2017/0083544A1) discloses a method for building a docker image and container.
Bottiger et al., “An Introduction to Rocker: Docker Containers for R”, discloses a Rocker project to provide high quality Docker images containing the R environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Z. W./
Examiner, Art Unit 2192
/s. sough/SPE, Art Unit 2192